Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Action
Claims 1-17, and 20-23 are pending.  This is a response to applicant’s argument and the claims set filed on 4/14/2022.   
In the amendment filed on 10/31/2022, claims 1-17 and 20-21 were amended; claims 18 and 19 were cancelled; and claims 22 and 23 were added.
That is a Final Action.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,068,003 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).



Claim Objections
Claims 1-17, and 20-23 objected to because of the following informalities:  
The response filed on 10/31/2022 proposed amendments to claims 1-17, and 20-23 that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments is reissue application.
37 C.F.R. 1.173   Reissue specification, drawings, and amendments.
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
(d) changes shown by marking.  Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application must include the following markings:

(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.






Allowable Subject Matter
Claims 1-17, 20 and 21 are allowed.
The claims 1-17, 20 and 21 are allowed for the reasons stated in applicant’s response filed on 03/02/22.  Specifically, Applicant’s 03/02/22 remarks argued the prior arts fail to teach individually or in combination following feature of the independent claim 1:
”…transforming said signal values representing said unlabeled1 two dimensional graphical hierarchy to signal values representing a labeled complex two dimensional graphical hierarchy, said unlabeled two dimensional graphical hierarchy and said labeled two dimensional graphical hierarchy being elementary equivalents;...” 
Claims 9, 13, and 20 recite similar limitations and are allowed for the same reason as claim 1. (see above) 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eldrige et al. US Patent 7,890,927 in view Fan et al. US Patent 7,475, 070.

  #
16/710,731
Eldrige et al. US Patent 7,890,927 in view Fan et al. US Patent 7,475, 070
22
A apparatus, comprising:
Eldrige abstract, fig. 59-68. 

One or more processor coupled to one or more physical memory device to store executable instruction and to store signal value as  physical memory states, wherein said executable instruction being accessible from said one or more physical memory device execution by said one more processors;
Eldrige col. 3, lines 45-col. 4, lines 30; fig. 1; and Fig. 59-68 graphical display of the hierarchal structure. 

Fan teaches instruction executed by physical processor with a physical storage. Col. 1, lines 50 col. 2, lines 35;


Said one or more processor able to store in at least one of said physical memory devices, the signal values, if any, that are to result from execution of said executable instruction on said one or more processors, said accessed executable instructions being able to transform tree hierarchies; and 
Eldrige col. 3, lines 45-col. 4, lines 30; fig. 1; and fig. 59-68 graphically display of the hierarchal structure. 
Fan teaches transforming label data hierarchy into labeled two dimensional hierarchy structure with a specified designator, root node is set to 0 and highest number of each branch are therefore edge node. (see Fan col. 3, lines 18-40; col. 4, lines 55-col. 5, lines 35; col. 9, lines 30-42; col. 12, lines 5- col. 13, line 30; Figs. 12 and 13)
It would have been obvious to an artisan at the time of the invention to include Fan’s teaching with that of Eldrige in order to allow user to display XML databased in tree structure.

 Wherein said accessed executable instruction further to:
Access, from said one or more physical memory devices, signal values that represent a node labeled tree hierarchy; and 

Fan teaches transforming non-label xml data structure into labeled two dimensional hierarchy structure with a specified designator, root node is set to 0 and highest number of each branch are therefore edge node.  (see Fan col. 4, lines 55-col. 5, lines 35; col. 12, lines 5- col. 13, line 30; Figs. 12 and 13)


Transform said signal values that present said node labeled tree hierarchy to signal values to represent an edge labeled tree hierarchy, wherein a member of said node labeled tree hierarchy is mapped into and associated with a member of said edge labeled tree hierarchy by the said one more processor, such that said node labeled tree hierarchy and said edge labeled tree hierarchy are elementary equivalents; and 
Fan teaches transforming label data hierarchy into labeled two dimensional hierarchy structure with a specified designator. (see Fan col. 3, lines 18-40; col. 4, lines 55-col. 5, lines 35; col. 9, lines 30-42; col. 12, lines 5- col. 13, line 30; Figs. 12 and 13)


Storing said signal value to represent said edge labeled tree hierarchy.
Eldrige teaches save user instruction. (see col. 85, lines 30-65)
23
The apparatus of claim 22, wherein nodes in said node labeled tree hierarchy are associated with signal values that represent node label values, and wherein said accessed executable instruction being further executable by said one or more processor to: 
Represent signal values to represent said node label values of selected ones of said nodes in said node labeled tree hierarchy as one or more nodes to be coupled to nodes in said edge labeled tree hierarchy corresponding with said selected nodes.
Fan teaches transforming label data hierarchy into labeled two dimensional hierarchy structure with a specified designator. (see Fan col. 4, lines 55-col. 5, lines 35; col. 12, lines 5- col. 13, line 30; Figs. 12 and 13)



Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eldrige et al. US Patent 7,890,927 in view Shadmon et al 6,804,677.

  #
16/710,731
Eldrige et al. US Patent 7,890,927 in view in view Shadmon et al 6,804,677
22
A apparatus, comprising:
Eldrige abstract, fig. 59-68. 

One or more processor coupled to one or more physical memory device to store executable instruction and to store signal value as  physical memory states, wherein said executable instruction being accessible from said one or more physical memory device execution by said one more processors;
Eldrige col. 3, lines 45-col. 4, lines 30; fig. 1; and Fig. 59-68 graphical display of the hierarchal structure. 

Fan teaches instruction executed by physical processor with a physical storage. Col. 1, lines 50 col. 2, lines 35;


Said one or more processor able to store in at least one of said physical memory devices, the signal values, if any, that are to result from execution of said executable instruction on said one or more processors, said accessed executable instructions being able to transform tree hierarchies; and 
Eldrige col. 3, lines 45-col. 4, lines 30; fig. 1; and fig. 59-68 graphically display of the hierarchal structure. 
Shadmon teaches provide designation into tree representations and edge notes are label with ordering number (see see col. 13, lines 60-70; col. 14, lines 25-60; col. 15, lines 5-40; col 20, lines 60-col. 22, lines 25; Fig 9-11; col. 28, lines 40-50) 
It would have been obvious to an artisan at the time of the invention to include Shadmon’s teaching with that of Eldrige in order to allow user to display XML databased in tree structure.


 Wherein said accessed executable instruction further to:
Access, from said one or more physical memory devices, signal values that represent a node labeled tree hierarchy; and 

Shadmon teaches provide designation into tree representations and edge notes are label with ordering number (see see col. 13, lines 60-70; col. 14, lines 25-60; col. 15, lines 5-40; col 20, lines 60-col. 22, lines 25; Fig 9-11; col. 28, lines 40-50) 

Transform said signal values that present said node labeled tree hierarchy to signal values to represent an edge labeled tree hierarchy, wherein a member of said node labeled tree hierarchy is mapped into and associated with a member of said edge labeled tree hierarchy by the said one more processor, such that said node labeled tree hierarchy and said edge labeled tree hierarchy are elementary equivalents; and 
Shadmon teaches provide designation into tree representations and edge notes are label with ordering number (see see col. 13, lines 60-70; col. 14, lines 25-60; col. 15, lines 5-40; col 20, lines 60-col. 22, lines 25; Fig 9-11; col. 28, lines 40-50)

Storing said signal value to represent said edge labeled tree hierarchy.
Eldrige teaches save user instruction. (see col. 85, lines 30-65)
23
The apparatus of claim 22, wherein nodes in said node labeled tree hierarchy are associated with signal values that represent node label values, and wherein said accessed executable instruction being further executable by said one or more processor to: 
Represent signal values to represent said node label values of selected ones of said nodes in said node labeled tree hierarchy as one or more nodes to be coupled to nodes in said edge labeled tree hierarchy corresponding with said selected nodes.
Shadmon teaches provide designation into tree representations.  (see see col. 13, lines 60-70; col. 14, lines 25-60; col 20, lines 60-col. 22, lines 25; Fig 9-11) 


Response to Arguments
Regarding claims 22 and 23, applicant argued that cited references fails to teach “…a member of said node labeled tree hierarchy is mapped into and associated with a member of said edge labeled tree hierarchy by the said one or more processors, such that said node labeled tree hierarchy and said edge labeled tree hierarchy are elementary equivalents.”
Examiner disagrees:
The combination of Eldrige and Fan teaches this limitation.  Fan teaches using similar or equivalent data structure to identify each node of the tree hierarchy.  (see Fan col. 3, lines 18-40; col. 4, lines 55-col. 5, lines 35; col. 9, lines 30-42; col. 12, lines 5- col. 13, line 30; Figs. 12 and 13)  Specifically, Fan uses (X.Y) node to represent a node.  Where X is the label of the node, and Y is the path in the tree. (see Fan col. 3, lines 18-30)  Each node N is labeled by a pair of (n) and n derived from depth first traversal of the index tree, which 0 is assigned to the root (see Fan col.9, lines 30-42) and the edge node are assigned with the highest node.  Therefore, the combination of the Eldrige and Fan teaches this limitation.
The combination of Eldrige and Shadmon teaches this limitation.  Shadmon teaches using similar or equivalent data structure to identify each node of the tree hierarchy. (see col. 13, lines 60-70; col. 14, lines 25-60; col 20, lines 60-col. 22, lines 25; Fig 9-11) And Shadmon teaches labeling edges with ordinal numbers that correspond to the order items. (see Shadmon col. 28, lines 42-48)   


Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062. The examiner can normally be reached M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that specification states “an ‘unlabeled tree’ may represent hierarchical data without having any information stored, held or represented in any of its edges or nodes.” (see col 3, ll 63-col. 4, ll5)